  Case 1:21-cv-00087-DAO Document 5 Filed 06/11/21 PageID.150 Page 1 of 3
                                                                FILED
                                                         2021 JUN 11 PM 12:43
                                                               CLERK
                                                         U.S. DISTRICT COURT


            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             NORTHERN DIVISION


CAMIE SOUVANNASAP, an individual,
                                                       ORDER TO PROPOSE SCHEDULE
                 Plaintiff,

v.
                                                       Case No. 1:21-cv-00087-DAO
BED BATH & BEYOND, INC., a New Jersey
                                                       Magistrate Judge Daphne A. Oberg
Corporation, DAKOTA CAMBRUZZI,
JERRICA LONG, individuals, and JOHN
DOES 1-10,

                 Defendants.



       To secure the just, speedy, and inexpensive determination of every action and proceeding

 and fulfill the purposes of Rules 16 and 26 of the Federal Rules of Civil Procedure,

 IT IS HEREBY ORDERED:

       1.        Plaintiff must propose a schedule to defendants in the form of a draft Attorney

Planning Meeting Report within fourteen (14) days.

       2.        Within twenty-eight (28) days, the parties shall meet and confer and do one of

the following:

                  a.     File a jointly signed Attorney Planning Meeting Report and also email

                         a stipulated Proposed Scheduling Order in word processing format to

                         the chambers of the assigned magistrate judge (or district judge if a

                         magistrate judge is not assigned); or

                  b.     If the parties cannot agree on a Proposed Scheduling Order, plaintiffs

                         must file a jointly signed Attorney Planning Meeting Report detailing


                                                  1
  Case 1:21-cv-00087-DAO Document 5 Filed 06/11/21 PageID.151 Page 2 of 3




                         the nature of the parties’ disputes and must also file a stipulated Motion

                         for Initial Scheduling Conference; or

                    c.   If the parties fail to agree on an Attorney Planning Meeting Report or

                         on a stipulated Motion for Initial Scheduling Conference, plaintiff must

                         file a Motion for Initial Scheduling Conference, which must include a

                         statement of plaintiff’s position as to the schedule. Any response to

                         such a motion must be filed within seven (7) days.

       3.      In the absence of filing a stipulated Proposed Scheduling Order, the parties

must be prepared to address the following questions, in addition to those raised by the

Attorney Planning Meeting Report:

               a.        What 2-3 core factual or legal issues are most likely to be determinative of

                         this dispute?

               b.        Who are the 1-3 most important witnesses each side needs to depose? Is

                         there any reason these witnesses cannot be deposed promptly?

               c.        What information would be most helpful in evaluating the likelihood of

                         settlement? Is there any reason it cannot be obtained promptly?

               d.        In 5 minutes or less, describe the crucial facts, primary claims, and primary

                         defenses?

               e.        Are all claims for relief necessary or are they overlapping? Can any claim

                         for relief be eliminated to reduce discovery and expense?

               f.        Are all pleaded defenses truly applicable to this case? Can any be

                         eliminated?




                                                   2
  Case 1:21-cv-00087-DAO Document 5 Filed 06/11/21 PageID.152 Page 3 of 3




               g.     What could be done at the outset to narrow and target the discovery in the

                      case?

               h.     What agreements have the parties reached regarding limitations on

                      discovery, including discovery of ESI?

               i.     Is there a need to schedule follow-up status conferences?

       4.      Each party shall make initial disclosures within twenty-eight (28) days. This

deadline is not dependent on the filing of an Attorney Planning Meeting Report, the entry of

a Scheduling Order, or the completion of an Initial Scheduling Conference.

       5.      The parties are urged to propose a schedule providing for:

               a.     Fact discovery completion no more than six (6) months after the filing

                      of the first answer.

               b.     Expert reports from the party with the burden of proof on that issue

                      twenty-eight (28) days after the completion of fact discovery, and

                      responsive reports twenty-eight (28) days thereafter.

               c.     Expert discovery completion twenty-eight (28) days after filing of an

                      expert’s report.

               d.     Dispositive motion filing deadline no more than ten (10) months

                      after the filing of the first answer.

    DATED this 11th day of June, 2021.

                                                      BY THE COURT:


                                                      ______________________________
                                                      Daphne A. Oberg
                                                      United States Magistrate Judge




                                                 3
